              Case 2:20-cr-00092-JCC Document 303 Filed 10/23/20 Page 1 of 2




1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
7

8     UNITED STATES OF AMERICA,

9                                Plaintiff,                 CASE NO. 20-92-JCC

             v.                                             ORDER DETAINING DEFENDANT
10

11    ARMANDO FIERRO-PONCE,

12                               Defendant.

13          The Court conducted a detention hearing under 18 U.S.C. § 3142(f) and finds there are no

14   conditions which the defendant can meet which would reasonably assure the defendant’s

15   appearance as required or the safety of any other person and the community.

16         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant is charged with a drug trafficking offense that carries a presumption of

18   detention. The government averred that defendant played an important role in a large drug

19   conspiracy having direct contact with more senior members and participating in the possession

20   of drugs and money. The government proffered that defendant was also involved in the use of

21   violence by the conspirators to collect drug debts. These collection activities included the use of

22   firearms and the government proffered defendant possessed and provided firearms.

23          Defendant has a significant criminal history including convictions for harassment,

     domestic violence and refusing to comply. His criminal activity appears recent and unabated as


     ORDER DETAINING DEFENDANT - 1
                Case 2:20-cr-00092-JCC Document 303 Filed 10/23/20 Page 2 of 2




1    he has since April 2019 and July 2020 been charged with theft six times. Warrants for his arrest

2    have been issued in each case and the warrants are active in each case. Defendant proposed to

3    live with his sister in Oregon. However, his sister is very busy with her family and work and has

4    not seen defendant in approximately four years. Defendant also has no reported verified

5    employment claiming he works under the table and acknowledges regular methamphetamine use.

6           It is therefore ORDERED:

7           (1)     Defendant shall be detained pending trial and committed to the custody of the

8    Attorney General for confinement in a correctional facility separate, to the extent practicable,

9    from persons awaiting or serving sentences, or being held in custody pending appeal;

10          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

11   counsel;

12          (3)     On order of a court of the United States or on request of an attorney for the

13   Government, the person in charge of the correctional facility in which Defendant is confined

14   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

15   connection with a court proceeding; and

16          (4)     The Clerk shall provide copies of this order to all counsel, the United States

17   Marshal, and to the United States Probation and Pretrial Services Officer.

18          DATED this 23rd day of October, 2020

19

20                                                                A
                                                           BRIAN A. TSUCHIDA
21                                                         Chief United States Magistrate Judge

22

23




     ORDER DETAINING DEFENDANT - 2
